Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-16 and 18-20 are currently under examination. Claims 2 and 17 are cancelled.
Priority
Applicant's claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2017/060119, filed 11/06/2017, is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/417,903, filed 11/04/2016, is acknowledged. 
Response to Arguments
Applicant’s arguments filed 11/15/2016 have been fully considered. 
Applicant's request for entry into AFCP 2.0, filed 11/15/2016 is acknowledged, as the after-final amendments attempts to simplify issues by narrowing the independent claims with limitations from cancelled dependent claims 2 and 17 with “to set mechanical and electrical properties of local normal tissue, fibrotic tissue, scar tissue, and surgical patch material regions within said right and left ventricles” as applied to a “heart comprising Tetralogy of Fallot”. 
Applicant argues that the references of record do not teach specifically the specific limitation “to set mechanical and electrical properties of local surgical patch material regions” for patient having received cardiac repair for tetralogy of Fallot. The examiner in response acknowledges the argument as persuasive and full consideration and search was then performed without finding the amended limitations as directed to model and simulate electromechanical properties of “surgical patch material”. The closest references found were directed to modelling the electromechanical properties of cardiac tissues and for patch directed to only the mechanical properties of the cardiac patches as in Yang et al. (2007 Computers and Structures 85:988–997; Pub.Date 2007) and while Molitoris et al. (2016 Integ. Biol. 8:230–242; Pub.Date 02/2016) for 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Jeffrey Scott Leaning on 11/22/2021.

The application has been amended as follows: 
4. (Currently Amended) The method of claim 1, wherein said pre-defined rules further comprise setting said mechanical and electrical properties of fibrotic tissue regions using said contrast-agent-enhanced MRI data.

14. (Currently Amended) A non-transitory computer-readable medium comprising  actions comprising:
receiving contrast-agent-enhanced magnetic resonance imaging (MRI) data of a patient's heart, said patient's heart having been previously repaired for correction of at least one congenital heart defect comprising Tetralogy of Fallot; 
constructing a three-dimensional computer model of at least right and left ventricles of said patient's heart using said contrast-agent-enhanced MRI data and pre-defined rules to set mechanical and electrical properties of local normal tissue, fibrotic tissue, scar tissue, and surgical patch material regions within said right and left ventricles, said right ventricle having an abnormal geometry, wherein said constructing comprises segmenting at least a right ventricle of said patient's heart using at least a four chamber view, a two chamber view, and a short axis view; 
performing at least one simulation of electromechanical function of said patient's heart using said three-dimensional computer model; 
testing simulated electromechanical function of said patient's heart, a plurality of times, during said at least one simulation, by applying a corresponding plurality of electrical stimulations at a respective plurality of stimulation points of said right and left ventricles to provide a plurality of electromechanical function outcomes; 
classifying each of said plurality of electromechanical function outcomes as at least one of exhibiting normal electromechanical function or exhibiting ventricular arrhythmic electromechanical function; 
providing a risk stratification for ventricular arrhythmia in said patient based on said classified plurality of simulations, wherein said pre-defined rules comprise assigning a tissue type to said local tissues regions within said right and left ventricles; and 
displaying a visual representation of the three-dimensional computer model of the patient's heart wherein the visual representation comprises the electromagnetic activity of the patient's heart.
15. (Currently Amended) A system comprising a computer processor configured to perform actions comprising:
receiving contrast-agent-enhanced magnetic resonance imaging (MRI) data of a patient's heart, said patient's heart having been previously repaired for correction of at least one congenital heart defect comprising Tetralogy of Fallot; 
constructing a three-dimensional computer model of at least right and left ventricles of said patient's heart using said contrast-agent-enhanced MRI data and pre-defined rules to set mechanical and electrical properties of local normal tissue, fibrotic tissue, scar tissue, and surgical patch material regions within said right and left ventricles, said right ventricle having an abnormal geometry, wherein said constructing comprises segmenting at least a right ventricle of said patient's heart using at least a four chamber view, a two chamber view, and a short axis view; 
performing at least one simulation of electromechanical function of said patient's heart using said three-dimensional computer model; 
testing simulated electromechanical function of said patient's heart, a plurality of times, during said at least one simulation, by applying a corresponding plurality of electrical stimulations at a respective plurality of stimulation points of said right and left ventricles to provide a plurality of electromechanical function outcomes; 
classifying each of said plurality of electromechanical function outcomes as at least one of exhibiting normal electromechanical function or exhibiting ventricular arrhythmic electromechanical function; 
providing a risk stratification for ventricular arrhythmia in said patient based on said classified plurality of simulations, wherein said pre-defined rules comprise assigning a tissue type to said local tissues regions within said right and left ventricles; and 
displaying a visual representation of the three-dimensional computer model of the patient's heart wherein the visual representation comprises the electromagnetic activity of the patient's heart.
19. (Currently Amended) The system of claim 16, wherein said pre-defined rules further comprise setting said mechanical and electrical properties of fibrotic tissue regions using said contrast-agent-enhanced MRI data.
Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowed.

Regarding independent claim 1, the closest prior art found are Vadakkumpadan et al. (USPN US 20140122048 A1: Pub.Date 05/01/2014; Fil.Date 10/0/2012) in view of Folino et al. (2005 Indian Pacing and Electrophysiology J. 5:312-324; Pub.Date 2005) with evidential reference USCF (2011 Tetralogy of Fallot 4 pages; internet access https://surgery.ucsf.edu/conditions--procedures/tetralogy-of-fallot.aspx) and in view of Stephensen et al. (2014 Am. J. Physiol. Heart Circ. Physiol. 306:H895-H903; Pub.Date 2014)  in view of Mitta et al. (USPN 20070014452 A1; Pub.Date 01/18/2007; Fil.Date 01/27/2006) for utilizing MRI data for modeling cardiac electrophysiological properties of patient having performed a repair directed to the tetralogy of Fallot for the heart itself and performing assessment of the tissue for electromechanical response, providing a prognosis via risk stratification analysis and displaying the results with the model. Vaujois was cited to teach the now cancelled claims 2 and 17 but was found lacking teaching the simulation of the electrical and mechanical properties of the cardiac patch materials as argued in the remarks of the Applicant. After full reconsideration and search, the closest references found for the amended limitations were Yang et al. (2007 Computers and Structures 85:988–997; Pub.Date 2007) and Molitoris et al. (2016 Integ. Biol. 8:230–242; Pub.Date 02/2016) for providing simulation and models for the normal and abnormal cardiac tissues without specific teachings regarding the application of models to the cardiac patch as resulting from the surgical repairs for the tetralogy of Fallot for the patient. Therefore, the combination of Vadakkumpadan, Folino, UCSF, Stephensen and Mitta in addition to Vaujois or Yang and Molitoris do not fully teach all the amended limitations.
Therefore the combination of claim limitations presented by independent claim 1serve to patentably distinguish from the prior art of record.
Regarding the dependent claims 3-13. The claims are allowable due to their dependency from claim 1.

Regarding the independent claim 15, the claim is allowable as it is directed to a system with a computer processor implementing the method of claim 1 and is therefore allowable since the method in claim 1 is allowable.
Regarding independent claim 16, the claim is allowable as it is directed to a system with a non-transitory computer-readable medium implementing the method of claim 1 and is therefore allowable since the method in claim 1 is allowable.
Regarding the dependent claims 18-20, they are allowable as dependent on the allowable independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793